                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                           :
                                                     :
                Plaintiff,                           :   Case No. 3:15-cr-169 (2)
                                                     :
         v.                                          :
                                                     :   Judge Thomas M. Rose
 ANTONIO J. SPIVA,                                   :
                                                     :
                Defendant.                           :
______________________________________________________________________________

          ENTRY AND ORDER DENYING DEFENDANT’S MOTION FOR
                  COMPASSIONATE RELEASE (DOC. NO. 190)
______________________________________________________________________________

         This case is before the Court on the Motion for Compassionate Release (Doc. No. 190)

 (the “Motion”), filed by Antonio J. Spiva (“Spiva”). Spiva is currently incarcerated at USP

 [United States Penitentiary] Yazoo City in Mississippi. (See FEDERAL BUREAU           OF   PRISONS

 INMATE LOCATOR, https://www.bop.gov/inmateloc (last visited July 8, 2021).) He asks the Court

 for compassionate release from his term of imprisonment. More specifically, he asks that this

 Court grant him compassionate release, pursuant to Title 18 U.S.C. § 3582(c)(1)(A), based on

 extraordinary and compelling reasons. (Doc. No. 190.) For the reasons discussed below, the

 Court DENIES Spiva’s Motion without prejudice.

   I.         BACKGROUND

        On January 9, 2017, Spiva pleaded guilty to conspiring to possess, with intent to distribute,

controlled substances. (Doc. No. 134.) At sentencing, the Court imposed a 180-month period of

incarceration, followed by five years of supervised release with additional conditions. (Doc. No.

141 at PageID 573–74.) Spiva is currently 29 years old and has an anticipated release date of

                                                 1
September 18, 2028, meaning he has served less than half of his sentence. (See FEDERAL BUREAU

OF PRISONS INMATE LOCATOR,            https://www.bop.gov/inmateloc (last visited July 8, 2021).)

          Spiva filed the Motion on April 20, 2021. (Doc. No. 190.) On June 21, 2021, Spiva’s

appointed counsel notified the Court they would not file a Supplemental Motion in the matter.

(Doc. No. 195.) The Government filed a Response to the Motion on June 25, 2021. (Doc. No.

196.) The matter is ripe for review and decision.1

    II.      ANALYSIS

          A district court has limited authority to modify a sentence. United States v. Ruffin, 978

F.3d 1000, 1003 (6th Cir. 2020) (“[s]ince the Sentencing Reform Act of 1984, federal law has

generally prohibited a district court from modifying a term of imprisonment once it has been

imposed”) (alterations adopted) (internal quotation marks omitted). “Generally speaking, once a

court has imposed a sentence, it does not have the authority to change or modify that sentence

unless such authority is expressly granted by statute.” United States v. Hammond, 712 F.3d 333,

335 (6th Cir. 2013). Section 3582(c)(1)(A) grants such authority in certain limited circumstances.

It provides, in part:

          The court may not modify a term of imprisonment once it has been imposed except
          that—in any case—the court … may reduce the term of imprisonment (and may

1
  Section 603(b) of the First Step Act, which was signed into law on December 21, 2018, modified 18 U.S.C. § 3582
to allow a defendant to bring a motion on his or her own behalf either “[1] after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or [2] the
lapse of 30 days from the receipt of such request by the warden of the defendant’s facility, whichever is earlier.” 18
U.S.C. § 3582(c)(1)(A); Pub L. No. 115-391, 132 Stat. 5194; see also United States v. Alam, 960 F.3d 831, 833-34
(6th Cir. 2020) (“If the Director of the Bureau of Prisons does not move for compassionate release, a prisoner may
take his claim to court only by moving for it on his own behalf. To do that, he must fully exhaust all administrative
rights to appeal with the prison or wait 30 days after his first request to the prison,” and “[p]risoners who seek
compassionate release have the option to take their claim to federal court within 30 days, no matter the appeals
available to them”) (internal quotation marks omitted) (alterations adopted); United States v. Ruffin, 978 F.3d 1000,
1004 (6th Cir. 2020) (“defendants now may bring reduction-of-sentence motions on their own once they exhaust any
administrative remedies or wait 30 days from the date they request relief from the Bureau of Prisons”). Here, on June
20, 2020, Spiva sent a request to the warden, pleading for the opportunity to submit a compassionate release form.
(Doc. No. 196-1 at PageID 1108.) On July 8, 2020, the warden denied this request, informing Spiva that mere concerns
about exposure to COVID-19 do not warrant an early release. (Id. at PageID 1107.)
                                                           2
         impose a term of probation or supervised release with or without conditions that
         does not exceed the unserved portion of the original term of imprisonment), after
         considering the factors set forth in [18 U.S.C.] section 3553(a) to the extent that
         they are applicable, if it finds that extraordinary and compelling reasons warrant
         such a reduction … and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i).2

         The decision to reduce a term of imprisonment pursuant to Section 3582(c)(1)(A) involves

a three-step test, based on three substantive requirements. United States v. Jones, 980 F.3d 1098,

1106-08 (6th Cir. 2020); 18 U.S.C. § 3582(c)(1)(A)(i). At step one, a court must find that

extraordinary and compelling reasons warrant a sentence reduction.3 Jones, 980 F.3d at 1107-08.

The Court need not proceed further than step one to resolve the Motion.

         Spiva asks that the Court grant the Motion by reducing his sentence in light of the risks

posed by the COVID-19 pandemic. (Doc. No. 190 at PageID 1087.) Spiva argues the prison

environment places him at a heightened risk to contract COVID-19 because the BOP has failed to

effectively manage the pandemic, resulting in a rise in the number of active cases within the prison.

(Id. at PageID 1081–82.) In particular, Spiva contends the pandemic was “never controlled” at his

previous detention center (FCI Elkton) and the risk of infection remains present at USP Yazoo

City. (Id. at 1082.) If released, Spiva says he has a home to return to, and has “multiple

employment options” as well. (Id. at 1087.)

         Although the Court is sympathetic to Spiva’s fears of contracting COVID-19, the Court

does not find an extraordinary and compelling reason, under the law, that would warrant a

reduction in his prison sentence. A generalized risk of contracting COVID-19 does not, without


2
  Subpart (ii) of this portion of the statute provides “a separate basis for compassionate release tied to the defendant’s
age and years in prison.” Ruffin, 978 F.3d at 1003.
3
  “Or, alternatively, whether the defendant fulfills the requirements of § 3582(c)(1)(A)(ii).” Jones, 980 F.3d at 1108
n. 12.
                                                            3
more, amount to a material change of circumstances which would warrant compassionate release.

United States v. Raia, 954 F.3d 594, 597 (3d. Cir. 2020) (“the mere existence of COVID-19 in

society and the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release”). The threshold for extraordinary and compelling circumstances

“is not met when an otherwise healthy defendant seeks compassionate release on the basis of well-

controlled medical conditions and has not completed a substantial portion of his sentence.” United

States v. Bass, 843 F. App'x 733, 735 (6th Cir. 2021).

        The Court also finds that the BOP has taken significant measures to protect inmates from

the risks of COVID-19, and repeatedly revised its Coronavirus Action Plan to address the ongoing

crisis. United States v. Dorn, No. 3:19-CR-014, 2020 WL 6343064 (S.D. Ohio Oct. 29, 2020). A

specific prison’s current infection rate may be considered in assessing the risk of contagion. See

United States v. Banner, No. 2:12-CR-093, 2020 WL 4289597 (E.D. Tenn. July 27, 2020) (denying

motion for compassionate release on grounds that facility had a low number of new infections).

USP Yazoo City, however, appears to have contained the spread of the virus, reporting zero active

cases   with   no   pending   tests.     (See   FEDERAL BUREAU        OF   PRISONS COVID-19,

https://www.bop.gov/coronavirus/ (last visited July 7, 2021).)

        Though it is widely recognized that individuals with certain medical conditions are at a

heightened risk for serious consequences caused by COVID-19, Spiva has failed to allege any

specific medical ailments which would make him more susceptible to COVID-19, and he had no

underlying conditions at the time of sentencing. (PSI ¶¶ 84–85.) Courts have declined to allow

the release of otherwise healthy prisoners who claim obesity as their only cognizable risk factor,

“particularly when they are confined at institutions with few or no active coronavirus cases.”

United States v. Shumaker, No. 18-20286, 2021 WL 289653, at *4 (E.D. Mich. Jan. 28, 2021)

                                                4
(internal quotation marks omitted) (collecting cases). In the present case, these circumstances

weigh against release. Spiva, who has served less than half his sentence, appears to be a healthy

individual and is incarcerated in a facility with zero active cases.

   III.      CONCLUSION

          Although the Court is sympathetic to Spiva’s arguments about the fear of contracting

COVID-19, the circumstances here do not warrant a reduction in the term of imprisonment

pursuant to Section 3582(c)(1)(A). For the reasons stated above, the Court DENIES the Motion

for Compassionate Release (Doc. No. 190).

          DONE and ORDERED in Dayton, Ohio, this Monday, July 12, 2021.

                                                                    s/Thomas M. Rose
                                                            ________________________________
                                                                    THOMAS M. ROSE
                                                            UNITED STATES DISTRICT JUDGE




                                                  5
